Citation Nr: 0428434	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965, and from October 1990 to April 1991.  The veteran also 
had over 19 years of service with a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
application to reopen a claim of entitlement to service 
connection for PTSD.

Entitlement to service connection for PTSD was previously 
denied by the RO in June 1998, August 2000, and February 2001 
rating decisions.  These decisions became final when not 
appealed.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless 
of any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since the final February 2001 rating decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

A review of the record shows that, while the current appeal 
arises out of a May 2001 claim, the RO adjudicated the claim 
using the amended definition of new and material evidence 
found at 38 C.F.R. § 3.156 (2003), even though that 
definition only applied to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45630 (Aug. 29, 2001).  
Therefore, a remand is required for the RO to adjudicate the 
claim using 38 C.F.R. § 3.156 (2001), and to provide the 
veteran notice of the prior version of the regulation.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§§ 19.9, 19.29, 19.31 (2003).

As to the claim of entitlement to service connection for 
PTSD, the veteran reports  that his stressors include the 
following events while serving with the 623rd Transportation 
Company (then attached to the 750th Transportation Company of 
the North Carolina National Guard) in 1991 while driving in 
convoys in and out of Kuwait from Saudi Arabia on the 
"Highway of Death."  [The Board notes that most historians 
refer to Highway 1, i.e., the road between Kuwait City, 
Kuwait and Basra, Iraq, as the  "highway of death."]  These 
convoys purportedly delivered supplies to the units supported 
by the 750th and/or when his unit was withdrawing to Kuwait 
after the end of the ground campaign:

i.  Seeing the road covered with hundreds 
of dead bodies which, on occasion, they 
had to drive over to get to their 
objective;

ii.  Seeing bulldozers being used to 
clear a path through the bodies and being 
used by grave digging parties to help 
bury the hundreds of dead bodies;

iii.  Seeing, in his rearview mirror, 
bodies getting caught in the tires of 
other trucks in his convoy and being 
thrown around; and

iv.  Being worried that the ammunition 
and jet fuel he was hauling would blowup. 

The veteran also reported experiencing three other stressors 
while serving with the 623rd/750th Transportation Companies 
from approximately October 1990 to April 1991:  

i.  Seeing enemy solders killed during 
the war;

ii.  In January 1991, while in Saudi 
Arabia, being injured when a scud missile 
was shot down over his head and 
thereafter being treated by the 36th 
Medical Unit in Riyadh; and 

iii.  Seeing injured and dead people 
while hospitalized in Saudi Arabia for 
treatment of gout.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) in Suozzi 
v. Brown, 10 Vet. App. 307 (1997) held that corroboration of 
every detail is not required to satisfy the 38 C.F.R. 
§ 3.304(f) (2003) requirement that there be credible 
supporting evidence that the claimed stressors actually 
occurred.

Accordingly, a remand is required for the RO to contact the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in order to try and verify the above stressors, 
including the claim that he was in Saudi Arabia and/or Kuwait 
and his units of assignment at that time; and obtain a 
complete copy of his service personnel records, in-service 
hospitalization records from Saudi Arabia, and all reserve 
component medical records.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
appellant of the specific evidence needed 
to substantiate the application to reopen 
a claim of entitlement to service 
connection for PTSD.  Specifically, the 
letter must (1) notify the claimant of 
the information and specific evidence not 
of record that is necessary to 
substantiate the claim; (2) notify him of 
the information and specific evidence 
that VA will seek to provide; (3) notify 
him of the information and specific 
evidence he is expected to provide; and 
(4) request he provide any pertinent 
evidence in his possession.  The 
appellant should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should contact the veteran and 
invite him to submit statements in 
support of his claim from other men he 
served with and who can provide first 
hand accounts of these incidents.

3.  The RO should contact the National 
Personnel Records Center and request a 
complete copy of the veteran's service 
personnel records, any clinical records 
generated in connection with his 
treatment at the 36th Medical Unit in 
Riyadh in January 1991, any records 
generated in connection with his 
treatment for gout while in Saudi Arabia, 
and proof of his service in Saudi Arabia 
and/or Kuwait between October 1990 to May 
1991, to include the units of his 
assignment at that time.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  The RO should provide the above 
information regarding his stressors to 
the USASCRUR.  Request that they 
undertake a search of the unit records 
and unit roster for the 623rd/750th 
Transportation Companies of the North 
Carolina National Guard between February 
and May 1991, in an effort to verify each 
of the claimed stressors.  If the search 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  The RO should contact the veteran's 
former employer and obtain copies of all 
records generated in connection with his 
disability retirement.  The aid of the 
veteran in securing all identified 
records, to include providing a necessary 
authorization, should be enlisted.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

6.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for PTSD 
since his separation from service.  The 
RO should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal including any outstanding 
records on file with the Dorn VA Medical 
Center.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

7.  After the development requested above 
has been completed, the RO should ensure 
that it is in complete compliance with 
the directives of this REMAND.  If not, 
the RO must implement corrective 
procedures at once.

8.  Following any other appropriate 
development, to include the issuance of a 
full, complete and accurate VCAA notice, 
the RO should issue a new rating decision 
and readjudicate the appealed issue under 
38 C.F.R. § 3.156 (2001).  If any benefit 
sought on appeal remains denied, he and 
his representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


